Citation Nr: 1524922	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  99-08 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702 (West 2014).

5.  Entitlement to a compensable disability rating for degenerative changes of the fifth distal interphalangeal joint of the right hand.

6.  Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.
WITNESSES AT HEARING ON APPEAL

B.C., C.C., and Y.N.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in May 2002, at which time the Board denied the Veteran's claims.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  The Veterans Claims Assistance Act of 2000 (VCAA) had been enacted during the pendency of the appeal.  In July 2004, the Court vacated the Board's May 2002 decision and remanded the case for reconsideration of the Veteran's claims in light of the new regulations.  The Board's decision denying the Veteran's claim relating to restoration of a 10 percent disability rating for pseudofolliculitis barbae from February 1, 2000, was reversed and remanded with instructions to reinstate the 10 percent disability rating, effective as of the date of the reduction.

In March 2005, the Board reinstated the 10 percent disability rating for pseudofolliculitis barbae and remanded the remaining issues to ensure compliance with the notice requirements of the VCAA.  This appeal was again before the Board in December 2006, at which time it was remanded for additional development.

The Veteran died in May 2010.  In April 2011, the Board dismissed the appeal due to the Veteran's death.  In May 2013, the RO properly accepted the Veteran's mother as the Veteran's substitute for purposes of processing the appeal to completion.  This appeal was again before the Board in December 2013, at which time it was remanded for additional development.   However, the Board notes that at the February 2015 Videoconference hearing, the sister of the Veteran (the daughter of the deceased substituted appellant), B.C., appeared and testified that the Veteran's mother died in 2011.  B.C. indicated that VA knew about her mother's death and she expressed her desire to be the new substituted appellant in the appeal.  As will be discussed in more detail below, the Board herein defers further adjudication of the claims on the merits pending proper determination of substitution.

B.C. was afforded a Videoconference Board hearing in February 2015; a transcript of the testimony offered at this hearing has been associated with the electronic record. 

In February 2013, B.C., acting as a fiduciary, appointed a private attorney as her mother's representative.  However, as B. C. has taken no action to appoint her own representative, she is currently unrepresented in pursuing her claim.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As discussed above, the Veteran died in May 2010.  For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. § 5121A (West 2014), which permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion.  In May 2013, the RO accepted the Veteran's mother as the Veteran's substitute for purposes of processing the appeal to completion.  However, at the February 2015 Videoconference hearing, the sister of the Veteran (the daughter of the deceased substituted appellant), B.C., appeared and testified that the Veteran's mother died in 2011.  B.C. indicated that the VA had been informed of the mother's death, and she expressed her desire to be the new substituted appellant in the appeal.

The Board observes that periodic monetary benefits (other than insurance and servicemembers' indemnity) to which a Veteran was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the time of death, and due and unpaid will, upon the death of the Veteran be paid instead to the following, in the following preferential order: (i) the Veteran's spouse; (ii) the Veteran's children (in equal shares); (iii) the Veteran's dependent parents (in equal shares) or the surviving parent.  See 38 C.F.R. §§ 3.1000(a)(1)(i)-(iii) (2014); 3.1010(a).  See also 38 U.S.C.A. § 5121(a)(2)(A-C) (West 2014).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5); 38 C.F.R. § 3.1010(a).  

Moreover, if a substitute dies while a claim or appeal is pending before an agency of original jurisdiction, or an appeal of a decision on a claim is pending before the Board, another member of the same joint class or a member of the next preferred subordinate category listed in § 3.1000(a)(1) through (5) may substitute for the deceased substitute but only if the person requesting the successive substitution files a request to substitute no later than one year after the date of the substitute's death (not the date of the claimant's death). 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(g)(5).

The AOJ has not yet made a determination as to B.C.'s actual eligibility to substitute for the now-deceased appellant in this matter.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a) (2014) (describing the Board's jurisdiction); 76 Fed. Reg. at 8,667-68.  Consequently, the proper course at this juncture is to remand the claims for further development on the issue of substitution.

The Board also notes that in the February 2015 Videoconference hearing, B.C. indicated that she had been dealing with the Philadelphia RO and Insurance Center, and there is some correspondence in the file from this RO.  On remand, the AOJ should attempt to obtain any outstanding records from the Philadelphia RO and Insurance Center.

Accordingly, the case is REMANDED for the following action:

1. After completing any development deemed necessary, to include obtaining any outstanding records from the Philadelphia RO and Insurance Center, adjudicate the issue of B.C.'s eligibility to substitute for the now-deceased appellant in this matter in the first instance.  The AOJ should refer to B.C.'s February 2015 Videoconference hearing testimony.

2. If the request for substitution is denied, the AOJ should return the claims file to the Board only if the claim is in proper appellate status.

3. If the request for substitution is allowed, the AOJ should complete any other development deemed necessary, including asking the appellant to elect a power of attorney if desired.  The AOJ should then readjudicate the claims.  If any benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case to include all pertinent laws and regulations on substitution and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




